In an action to *653recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Palmieri, J.), dated May 22, 2007, which granted the defendants’ motion, inter alia, in effect, pursuant to CPLR 3211 (a) (1) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The defendants were entitled to dismissal of the complaint based upon documentary evidence that conclusively established a defense to the action (see CPLR 3211 [a] [1]; Malarkey v Piel, 7 AD3d 681 [2004]). The defendants submitted a stockholders’ agreement signed by the plaintiff which conclusively disposed of his legal malpractice claim (see Bishop v Maurer, 33 AD3d 497, 499 [2006], affd 9 NY3d 910 [2007]; Beattie v Brown & Wood, 243 AD2d 395 [1997]; Lunney & Crocco v Wolfe, 243 AD2d 348 [1997]). Miller, J.P, Dillon, Balkin and Chambers, JJ., concur.